      Case 1:18-cr-00138-HSO-RHW Document 132 Filed 06/03/21 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 UNITED STATES OF AMERICA                §
                                         §
                                         §
 v.                                      §              No. 1:18cr138-HSO-RHW-3
                                         §
                                         §
 OMAR DAVID SMALL                        §


 ORDER DENYING DEFENDANT OMAR DAVID SMALL’S MOTION [126]
              FOR COMPASSIONATE RELEASE

       BEFORE THE COURT is Defendant Omar David Small’s Motion [126] for

Compassionate Release. Because Defendant has not shown that he exhausted his

administrative remedies, the Court finds that this Motion [126] should be denied

without prejudice.

                                 I. BACKGROUND

       Pursuant to a written Plea Agreement [87] with the Government, on March

2, 2020, Defendant Omar David Small (“Defendant”) pleaded guilty to Count 13 of

the Indictment [3] in this case, which charged him with aiding and abetting in the

making of a false statement or representation to a federal firearms licensee, in

violation of 18 U.S.C. § 924(a)(1)(A). Indictment [3] at 12; Second Am. Plea

Agreement [87]. On June 19, 2020, the Court sentenced Defendant to serve a

period of 13 months imprisonment followed by three years of supervised release,

with a fine of $2,500.00 and a special assessment of $100.00. J. [107] at 2-3, 6.

Defendant is currently incarcerated at Reeves County Detention Complex (“CI
     Case 1:18-cr-00138-HSO-RHW Document 132 Filed 06/03/21 Page 2 of 4




Reeves I & II”) in Pecos, Texas.

      Defendant filed the present Motion [126] for Compassionate Release on

March 5, 2021, asserting that the conditions at CI Reeves I & II brought on by the

COVID-19 pandemic, compounded by poor sanitation and Defendant’s health

conditions, qualify him for compassionate release. See Mot. [126] at 1.

      The Government contends in its Response [129] that the Court should deny

Defendant’s Motion [126] because he has failed to exhaust administrative remedies.

Resp. [129] at 7. If the Court were to reach the merits of Defendant’s Motion [126],

the Government argues that Defendant has not established that extraordinary and

compelling reasons support a sentence reduction. Id. at 15. Defendant did not file a

Reply; rather, he submitted through counsel a Notice [131] of Intent not to file “a

reply or proof beyond that which has already been submitted.” Notice [131] at 1.

                                   II. DISCUSSION

       Section 3582(b) of Title 18 of the United States Code provides that a

judgment of conviction constitutes a final judgment, although it can be modified

pursuant to the provisions of 18 U.S.C. § 3582(c). At issue in this case is a

requested modification under § 3582(c)(1)(A)(i), which states in relevant part as

follows:

      The court may not modify a term of imprisonment once it has been
      imposed except that—
         (1) in any case—
             (A) the court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the
             defendant has fully exhausted all administrative rights to
             appeal a failure of the Bureau of Prisons to bring a motion
             on the defendant’s behalf or the lapse of 30 days from the


                                           2
     Case 1:18-cr-00138-HSO-RHW Document 132 Filed 06/03/21 Page 3 of 4




             receipt of such a request by the warden of the defendant’s
             facility, whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of probation or
             supervised release with or without conditions that does not
             exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in
             section 3553(a) to the extent that they are applicable, if it
             finds that—
                     (i) extraordinary and compelling reasons
                     warrant such a reduction . . . .

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). To fully exhaust all administrative

remedies under § 3582(c)(1)(A), an inmate who is not satisfied with a warden’s

response to his initial request

             may submit an Appeal on the appropriate form (BP-10) to
             the appropriate Regional Director within 20 calendar days
             of the date the Warden signed the response. An inmate who
             is not satisfied with the Regional Director’s response may
             submit an Appeal on the appropriate form (BP-11) to the
             General Counsel within 30 calendar days of the date the
             Regional Director signed the response. . . . Appeal to the
             General Counsel is the final administrative appeal.

28 C.F.R. § 542.15(a). If necessary, the time to respond may be extended by 20 days

by the Warden, by 30 days by the Regional Director, or by 20 days by the General

Counsel. Id. The regulations further provide that “[i]f the inmate does not receive a

response within the time allotted for reply, including extension, the inmate may

consider the absence of a response to be a denial at that level.” Id.

      The Fifth Circuit recently construed the 18 U.S.C. § 3582(c)(1)(A) exhaustion

requirement, concluding that exhaustion under the statute is mandatory. United

States v. Franco, 973 F.3d 465, 467 (5th Cir. 2020). Under the plain language of the

statute, a court can only modify a term of imprisonment if a defendant files a



                                           3
     Case 1:18-cr-00138-HSO-RHW Document 132 Filed 06/03/21 Page 4 of 4




motion after he has fully exhausted his administrative remedies. Id.; see 18 U.S.C.

§ 3582(c)(1)(A). According to the Fifth Circuit, the statute specifies “in clear

language,” “what a defendant must do before [he] files a motion for compassionate

release in federal court,” which is to “submit a request to ‘the Bureau of Prisons to

bring a motion on the defendant’s behalf.’” Franco, 973 F.3d at 468 (emphasis

added) (quoting 18 U.S.C. § 3582(c)(1)(A)). Thus, Defendant was required to file a

request with BOP prior to filing a motion under 18 U.S.C. § 3582(c)(1)(A).

      Defendant has not alleged, nor has he produced any evidence to show, that he

exhausted his administrative remedies prior to filing the present Motion [126].

Defendant does not state in his Motion [126] whether he submitted an initial

request to the Warden seeking compassionate release, and he has not provided any

documentation demonstrating that such a request was made. Because the record

reflects that Defendant did not comply with the statute’s mandatory exhaustion

requirement before he filed his Motion [126] for Compassionate Release, his Motion

is not well taken and should be denied without prejudice.

                                 III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Omar David Small’s Motion [126] for Compassionate Release is DENIED

WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 3rd day of June, 2021.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE


                                           4
